the hearing. 1 Thus, the district court did not abuse its discretion in
                setting the matter for a three-hour evidentiary hearing.
                            Appellant also argues that the district court abused its
                discretion when it modified the parties' custody arrangement without
                granting appellant's request for the court to interview the children
                regarding their custodial preferences. Custody matters are within the
                sound discretion of the trial court and will not be overturned on appeal
                absent an abuse of discretion.    Wallace v. Wallace, 112 Nev. 1015, 1019,
                922 P.2d 541, 543 (1996). When modifying custody, the district court was
                required to consider evidence of the children's custodial preferences, but it
                was not required to interview the children. NRS 125.480(4)(a). In the
                proceedings below, the parties did not offer evidence of the children's
                custodial preferences, but did present evidence of conflict between the
                parents, appellant's alcohol abuse, domestic abuse in appellant's home,
                and other factors relevant to the best interests of the children.    See NRS
                125.480(4). In light of this evidence, the district court did not abuse its
                discretion when it determined that it was not necessary to interview the




                       'The transcript of the hearing as it appears in the record on appeal
                is abridged and there is no support for appellant's assertion that he
                advised the district court that the time allotted was insufficient.
                Appellant has the burden of providing this court with an adequate
                appellate record and when "appellant fails to include necessary
                documentation in the record, we necessarily presume that the missing
                portion supports the district court's decision." Cuzze v. Univ. & Cmty.
                Coll. Sys. of Nev., 123 Nev. 598, 603, 172 P.3d 131, 135 (2007).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                       children and granted respondent primary physical custody of the parties'
                       children based on the children's best interests.
                                   For the reasons discussed above, we
                                   ORDER the judgment of the district court AFFIRMED. 2


                                                                                              J.



                                                                                              J.
                                                                     Gibbons



                                                                     Pickering




                       cc: Hon. Charles J. Hoskin, District Judge, Family Court Division
                            Christopher Richardson
                            Flangas Dalacas Law Group, Inc.
                            Eighth District Court Clerk




                              2Appellant's  appeal statement also challenges the portion of the
                       district court's March 11, 2014, order granting respondent's countermotion
                       for attorney fees. Because that order did not set forth an amount of
                       attorney fees, any challenge to the attorney fees award is premature and
                       not properly before this court in the context of this appeal.



SUPREME COURT
        OF
     NEVADA
                                                              3
(0) I947A    )40:414